Citation Nr: 1438015	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-28 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than March 13, 2006 for the grant of service connection for right lower extremity motor dysfunction in association with multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDING OF FACT

VA received the Veteran's original claim for service connection for multiple sclerosis on March 13, 2006.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than March 13, 2006 for the grant of service connection for right lower extremity motor dysfunction in association with multiple sclerosis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102 , 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his multiple sclerosis was misdiagnosed at separation and that his symptoms began during active duty.  Consequently, the Veteran argues that his effective date for his right lower extremity motor dysfunction associated with his multiple sclerosis should not be the date the original service connection claim for multiple sclerosis was filed in March 2006, but, rather, the day following his separation from service.
Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

Specifically, the effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2) (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

The Veteran has not suggested that his claim for service connection for multiple sclerosis was submitted within one year of separation.  Instead, he argues that his multiple sclerosis symptoms began during service and within the time period needed to establish service connection for the condition on a presumptive basis.  However, even accepting that the Veteran's multiple sclerosis was misdiagnosed at separation, the Veteran did not file his original service connection claim for the condition until March 2006.  

Unfortunately, there is no legal basis for the assignment of an even earlier effective date.  Neither the Veteran nor the record indicates there was any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA prior to March 13, 2006 with regard to his multiple sclerosis symptomatology.  As such, the Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).  No other regulation provides for an even earlier effective date.  The preponderance of the evidence is therefore against the claim, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  This case, however, is one in which the law, and not the facts, is dispositive of the issue because it involves the application of law to certain facts -such as the date an original service connection claim was received by the RO -and those facts are already established by the evidence now of record and are not in dispute.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Entitlement to an effective date earlier than March 13, 2006 for the grant of service connection for right lower extremity motor dysfunction in association with multiple sclerosis is denied.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


